        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL
  TREATMENT OF ANIMALS,

                         Plaintiff,

                  v.                                      Civil Action No. 18-1137 (TFH)

  KEVIN SHEA, Acting Secretary, U.S.
  Department of Agriculture, et al.,

                         Defendants.


           MEMORANDUM IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR
             SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                     MOTION FOR SUMMARY JUDGMENT

       Plaintiff People for the Ethical Treatment of Animals (“PETA”) brings this action against

Defendants Kevin Shea, Acting Secretary of Agriculture, and the U.S. Department of Agriculture

(“USDA”), challenging four USDA renewal actions as “arbitrary and capricious” under the

Administrative Procedure Act (“APA”), 5 U.S.C. § 706, in light of alleged “smoking gun”

evidence of Animal Welfare Act (“AWA”) violations. See generally 2d Am. Compl. (ECF No.

26). Due to the expiration or revocation of three of the challenged licenses since the filing of

PETA’s complaint, all but one of those challenges are now moot. As a result, PETA has moved

for summary judgment with respect to its remaining challenge to the license renewal issued by

USDA for Mr. Henry Hampton, who owns the Lazy 5 Ranch in Mooresville, North Carolina,

and The Farm at Walnut Creek in Sugarcreek, Ohio. See id. ¶ 1; Pl.’s Mot. for Summ. J. (ECF

No. 40).

       There is no dispute that USDA’s license renewal process has historically been purely

administrative and does not require licensees to demonstrate AWA compliance. See Defs.
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 2 of 27




Renewed Mot. to Dismiss (ECF No. 12) at 3-4; Pl.’s Mem. In Support of Mot. for Summ. J.

(ECF No. 40-1) at 18. As this Court has previously noted, see Mem. Op. (ECF No. 22) at 17, the

D.C. Circuit has followed other circuit courts in upholding USDA’s administrative renewal

scheme. See Animal Legal Def. Fund v. Perdue, 872 F.3d 602, 618 (D.C. Cir. 2017) (“ALDF”).

However, unlike those circuits, the D.C. Circuit has permitted plaintiffs to seek judicial review of

whether USDA has engaged in “reasoned decisionmaking” in renewing a license in light of

alleged “smoking gun” evidence in order to prevail in an APA challenge. Id. at 620.

        Due to the ministerial nature of USDA’s renewal process, the agency relies on its

inspection and enforcement proceedings to ensure compliance with AWA regulations. PETA’s

motion does not quibble with this point; rather, PETA seeks to invalidate Hampton’s license

under the APA because, in its view, USDA ignored its own inspection reports and complaints

submitted by PETA, and renewed Hampton’s license despite his application being a day late.

However, as discussed below, USDA’s recent renewal of Hampton’s license was reasonable

under the circumstances. First, after October 2018, USDA has inspected Hampton’s two

facilities a total of seven times and only confirmed one relatively minor noncompliance prior to

USDA’s most recent renewal of Hampton’s license in August 2020. While USDA cited

Hampton’s facilities in an inspection report issued around the same time as his license renewal,

Hampton appealed that inspection report and the agency did not consider it to be final until

October 2020, long after his license renewed. Finally, USDA reasonably waived its timeliness

requirements for USDA licensees—including Hampton—during the COVID-19 (coronavirus)

pandemic due to significant disruptions to agency operations and to prevent potential harm to its

regulated facilities.

        For these reasons, USDA’s renewal of Hampton in August 2020 was not arbitrary and



                                                 2
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 3 of 27




capricious nor otherwise inconsistent with law. Accordingly, the Court should deny PETA’s

motion for summary judgment and award summary judgment in favor of Defendants.

                                         BACKGROUND

I.     THE STATUTORY AND REGULATORY SCHEME.

           a. The Animal Welfare Act.

       The purpose of the Animal Welfare Act (“AWA”) is “to insure that animals intended for

use in research facilities or for exhibition purposes or for use as pets are provided humane care

and treatment.” 7 U.S.C. § 2131(1). The AWA is limited to providing humane care and

treatment for animals in research facilities and on exhibition or for sale (i.e., maintained by

exhibitors and dealers).

       The AWA requires that dealers and exhibitors obtain a license from the Secretary and

that the license, once issued, is not “suspended or revoked,” in order to operate as a dealer or

exhibitor. 7 U.S.C. § 2134. The AWA also requires that “[t]he Secretary shall issue licenses to

dealers and exhibitors upon application therefor in such form and manner as he may prescribe

. . . Provided, That no such license shall be issued until the dealer or exhibitor shall have

demonstrated that his facilities comply with the standards promulgated by the Secretary pursuant

to section 2143 of this title . . . .” 7 U.S.C. § 2133 (emphasis in original). The AWA is silent as

to the expiration of an issued license or the need for renewal of an issued license.

       The AWA does not expressly set forth the standards for providing humane care and

treatment for animals covered by the statute. Rather, the AWA requires that “[t]he Secretary

shall promulgate standards to govern the humane handling, care, treatment, and transportation of

animals by dealers, research facilities, and exhibitors.” 7 U.S.C. § 2143(a)(1).

       Under the AWA “[t]he Secretary shall make such investigations or inspections as he

deems necessary to determine whether any dealer, exhibitor, intermediate handler, carrier,
                                                  3
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 4 of 27




research facility, or operator of an auction sale subject to section 2142 of this title, has violated

or is violating any provision of this chapter or any regulation or standard issued thereunder . . . .”

7 U.S.C. § 2146(a). The AWA leaves enforcement to ensure continuing compliance with the

statute in the sound discretion of the Secretary. See id. In addition, while the AWA requires that

“[t]he Secretary shall inspect each research facility at least once each year,” there is no

corresponding annual inspection requirement for other covered entities such as exhibitors and

dealers. Id.

       Section 2149 of the AWA provides that the USDA “may” suspend or revoke an

exhibitor’s license if the exhibitor has violated or is violating the AWA or its implementing

regulations. 7 U.S.C. § 2149(a). At the same time, if the USDA “has reason to believe” that a

licensee is in violation of the AWA or its implementing regulations, the statute prescribes

mandatory procedural protections prior to revocation or suspension. Id.

               If the Secretary has reason to believe that any person licensed as a
               dealer, exhibitor, or operator of an auction sale subject to section
               2142 of this title, has violated or is violating any provision of this
               chapter, or any of the rules or regulations or standards promulgated
               by the Secretary hereunder, he may suspend such person’s license
               temporarily, but not to exceed 21 days, and after notice and
               opportunity for hearing, may suspend for such additional period as
               he may specify, or revoke such license, if such violation is
               determined to have occurred.

Id. In addition, exclusive jurisdiction over judicial review of such enforcement actions is

expressly reserved in the Court of Appeals:

               Any dealer, exhibitor, research facility, intermediate handler,
               carrier, or operator of an auction sale subject to section 2142 of this
               title, aggrieved by a final order of the Secretary issued pursuant to
               this section may, within 60 days after entry of such an order, seek
               review of such order in the appropriate United States Court of
               Appeals . . . and such court shall have exclusive jurisdiction to
               enjoin, set aside, suspend (in whole or in part), or to determine the
               validity of the Secretary’s order.

                                                   4
          Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 5 of 27




7 U.S.C. § 2149(c).

          “The Secretary is authorized to promulgate such rules, regulations, and orders as he may

deem necessary in order to effectuate the purposes of this chapter.” 7 U.S.C. § 2151 (emphasis

added).

             b. USDA’s Regulations.

          Pursuant to 7 U.S.C. § 2151, the USDA promulgated regulations in order to effectuate the

purposes of the AWA. See 9 C.F.R. Parts 1-4.1 The regulations promulgated by the USDA

expressly distinguish between issuance of a license (i.e., “initial license”) and renewal of an

issued license. E.g., 9 C.F.R. § 2.2 (distinguishing between “Application for initial license” in

subsection (a) and “Application for license renewal” in subsection (b)). See also Animal

Welfare Regulations, 54 Fed. Reg. 10835-01, 10838, 1989 WL 277822 (March 15, 1989) (“We

have made conforming changes throughout Subpart A to differentiate between new license

applications and license renewals.”). The regulations require that “[e]ach applicant for an initial

license must be inspected by APHIS [the Animal and Plant Health Inspection Service] and

demonstrate compliance with the regulations and standards . . . before APHIS will issue a

license.” 9 C.F.R. § 2.3(b) (emphasis added). There is no corresponding requirement for a




1
        Defendants note that all citations to USDA’s regulations below refer to USDA’s
regulations prior to the 2020 update described supra.


                                                  5
           Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 6 of 27




demonstration of compliance prior to renewal contained in the regulations. Compare 9 C.F.R. §

2.3(a).2

           Once a license is issued under the AWA, the issued license “shall be valid and effective

unless:”

                  (1) The license has been revoked or suspended pursuant to section
                  19 of the Act.

                  (2) The license is voluntarily terminated upon request of the
                  licensee, in writing, to the AC Regional Director.

                  (3) The license has expired or been terminated under this part.

                  (4) The annual license fee has not been paid to the appropriate
                  Animal Care regional office as required.

9 C.F.R. § 2.5(a). Accordingly, a license issued under the AWA remains valid and issued unless

and until one of the enumerated triggering events occurs. So long as the licensee timely meets the

renewal requirements and none of the triggering events occurs, the issued license will continue to

be valid and effective -- i.e., a new license does not issue under 7 U.S.C. § 2133.

           9 C.F.R. § 2.2(b), dealing with an “[a]pplication for license renewal,” provides that

“APHIS will renew a license after the applicant certifies by signing the application form that, to

the best of the applicant’s knowledge and belief, he or she is in compliance with the regulations

and standards and agrees to continue to comply with the regulations and standards.” 9 C.F.R.



2
         While § 2.3(a) requires that “[e]ach applicant must demonstrate” compliance and that
“[e]ach applicant for an initial license or license renewal” make his or her premises “available
for inspection,” the regulation does not impose any obligation upon the agency, restrict the
agency’s authority to act, or require a demonstration of compliance or an inspection prior to
issuing a license or renewing an issued license. 9 C.F.R. § 2.3(a). Section 2.3(b), on the other
hand, does require an inspection and a demonstration of compliance prior to the issuance of an
initial license. 9 C.F.R. § 2.3(b). There is no corresponding requirement for the renewal of an
issued license found in the regulations.



                                                    6
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 7 of 27




§ 2.2(b). The requirement of a signed and certified application is the first of three requirements

for renewal of an issued license contained within the regulations. APHIS has not interpreted the

regulations as requiring the applicant to demonstrate compliance before APHIS renews his or her

license. See Proposed Rule: Animal Welfare; Amendments to Licensing Provisions and to

Requirements for Dogs, 84 Fed. Reg. 10,721 (Mar. 22, 2019).

       9 C.F.R. § 2.6 requires the payment of an annual license fee. The payment of the annual

license fee constitutes the second requirement for renewal of an issued license under the

regulations.

       9 C.F.R. § 2.7 provides that “[e]ach year, within 30 days prior to the expiration date of

his or her license, a licensee shall file with the AC Regional Director an application for license

renewal and annual report[.]” 9 C.F.R. § 2.7(a). The submission of an annual report is the third

and final requirement for renewal of an issued license contained in the regulations.

       9 C.F.R. § 2.5(b) provides the procedure for license renewal and summarizes the above

listed requirements:

               (b) Any person who is licensed must file an application for a license
               renewal and an annual report form (APHIS Form 7003), as required
               by §2.7 of this part, and pay the required annual license fee. The
               required annual license fee must be received in the appropriate
               Animal Care regional office on or before the expiration date of the
               license or the license will expire and automatically terminate.
               Failure to comply with the annual reporting requirements or pay the
               required annual license fee on or before the expiration date of the
               license will result in automatic termination of the license.

9 C.F.R. § 2.5(b). See also 9 C.F.R. § 2.1(d)(1) (“A licensee who wishes a renewal must submit

to the appropriate Animal Care regional office a completed application form and the annual

license fee indicated in §2.6 by certified check, cashier’s check, personal check, money order, or

credit card. The application form and the annual license fee must be received by the appropriate

Animal Care regional office on or before the expiration date of the license.”). As with the rest of
                                                 7
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 8 of 27




the regulation, § 2.5(b) does not require a demonstration of compliance prior to renewal.

Moreover, § 2.5(b) makes clear that the expiration of an issued license is not due to any finding

of violation or non-compliance; rather, the license may expire automatically for failure to renew

or meet the renewal requirements.

       9 C.F.R. § 2.11 explicitly provides for when an initial license application may be denied,

and, thereby, not issue. Section 2.11 provides, in relevant part: “(a) A license will not be issued

to any applicant who: (1) Has not complied with the requirements of §§ 2.1, 2.2, 2.3, and 2.4 and

has not paid the fees indicated in § 2.6; [or] (2) Is not in compliance with any of the regulations

or standards in this subchapter . . . .” 9 C.F.R. § 2.11(a). Section 2.11 applies only to a “[d]enial

of initial license application.” 9 C.F.R. § 2.11 (emphasis added).

       Section 2.12, on the other hand, provides that “[a] license may be terminated during the

license renewal process or at any other time for any reason that an initial license application may

be denied pursuant to § 2.11 after a hearing in accordance with the applicable rules of practice.”

9 C.F.R. § 2.12. Accordingly, once a license is issued, the only way it can be terminated or

revoked for a violation of the AWA and the regulation promulgated thereunder is pursuant to the

procedural protections afforded the licensee in § 2149 of the AWA.

II.    THE USDA’S UPDATED REGULATORY SCHEME.

       In May 2020, USDA amended the regulatory scheme to eliminate administrative

renewals. Specifically, APHIS published a final rule amending the AWA licensing regulations

to, among other things, establish a firm expiration date for licenses after which the licensee

would once again be required to affirmatively demonstrate compliance before obtaining another

license. See Animal Welfare; Procedures for Applying for Licenses and Renewals, 85 Fed. Reg.

28,772 (May 13, 2020). The new rule provides that licenses are no longer renewable, and also



                                                  8
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 9 of 27




establishes regulatory compliance as a condition of all instances of licensure. Id. at 28,779. The

new rule became effective on November 9, 2020, and will be implemented in phases. The

USDA has informed all of its current licensees of the schedule that these new regulations will

begin to apply to them. As relevant to this action, the new regulations will apply to Hampton’s

facility beginning in 2023.

III.   PROCEDURAL HISTORY.

       On May 29, 2020, the Court denied Defendants’ motion to dismiss in part. See Mem.

Op. at 22. First, the Court concluded that PETA had “satisfie[d] the requirements for

organizational standing and may challenge the USDA’s renewal decisions.” Id. at 12. Next, the

Court rejected Defendants’ argument that collateral estoppel precluded judicial review of the

license renewal scheme “[b]ecause the D.C. Circuit has held that in these ‘smoking gun’ cases

the District Court must evaluate the individual renewal decisions[.]” Id. at 17. The Court also

dismissed as moot PETA’s claim against Deer Haven, which had voluntarily given up its

exhibitor license and closed, id. at 18-19. Finally, the Court declined to join the remaining

USDA’s licensees under Federal Rule of Civil Procedure (“Rule”) 19 to this action, id. at 21.

       Subsequently, PETA amended its complaint to, among other things, add claims related to

the most recent license renewals issued by USDA. PETA’s complaint now challenges USDA’s

decisions to renew licenses for four animal exhibitors located in five states: (1) The Camel Farm

in Yuma, Arizona; (2) Laughing Valley Ranch in Idaho Springs, Colorado; (3) Henry Hampton;

and (4) Wilson’s Wild Animal Park in Winchester, Virginia. See 2d Am. Compl. ¶ 1. Since the

filing of PETA’s amended complaint, all of the licensees (except for Henry Hampton) have

either expired or have been revoked by the USDA. Therefore, those claims have either been

dismissed or, in the case of Laughing Valley, is pending dismissal before the Court.



                                                 9
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 10 of 27




       On August 14, 2020, Defendants moved for a voluntary remand to reconsider its renewal

decision with respect to the licensees challenged in this action, see ECF No. 30, which PETA

opposed, see ECF No. 31. The Court denied Defendants motion, see Order (ECF No. 35), and

ordered the Parties to brief the merits of this matter.

       On December 28, 2020, PETA moved for summary judgment with respect to its claim

against Henry Hampton, see ECF No. 40.

IV.    USDA’S LICENSING OF HENRY HAMPTON’S FACILITIES.

       Henry Hampton currently operates two facilitates under a single USDA exhibitor license:

(1) the Lazy 5 Ranch in Mooresville, North Carolina; and (2) The Farm at Walnut Creek in

Sugarcreek, Ohio. On August 14, 2020, USDA renewed Hampton’s license upon the expiration

of his prior renewal issued on August 13, 2019 (see Administrative Record (“AR”) 0564).

Previously, USDA has issued Hampton annual license renewals. See, e.g., AR 558, 560, 562.

           a. USDA’s Recent Inspections of Hampton’s Facilities.

       USDA has inspected Mr. Hampton’s facilities a total of seven times after October 2018.

Most recently, USDA inspectors conducted inspections at both of Hampton’s facilities on

August 13, 2020, and cited Hampton for allowing unsupervised public feeding of animals and

unsafe fencing. See AR 682-97; AR 796-809. Hampton appealed those inspection reports, see

AR 698, 804, which USDA considered and later upheld in a letter dated October 2, 2020. See

AR 4531.

       Prior to the 2020 inspections and after October 2018, USDA inspected Hampton a total

of five times; three inspections at Lazy 5 Ranch (see AR 0776, 0780, 0792) and two inspections

at The Farm at Walnut Creek (see AR 0673, 0677). Four of the inspections resulted in no

noncompliances (“NCIs”) cited on the inspection reports. In 2019, USDA did not cite any non-



                                                  10
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 11 of 27




compliant items on its inspection report for its inspection of Lazy 5 Ranch on September 25,

2019, see AR 792, and cited only one non-critical non-compliant item3 (i.e., sanitation) on the

inspection report for June 26, 2019 (AR 780). In addition, APHIS did not cite any non-

compliant items on its inspection report for its recent inspection of the Farm at Walnut Creek on

June 27, 2019 (AR 0677).

           b. USDA’s Recent Enforcement Action Regarding Hampton.

       In September 2018, APHIS filed an administrative enforcement complaint against Henry

Hampton for alleged violations of AWA regulations occurring at Lazy 5 Ranch and The Farm at

Walnut Creek, ranging in time from October 22, 2013 to December 4, 2017. AR 1190-1200.

The complaint alleged violations dating between October 22, 2013, and December 4, 2017. Id.

The parties ultimately settled the proceeding via a Consent Decision and Order, which the

Administrative Law Judge (“ALJ”) issued on March 4, 2019. AR 1203-05. The Order directed

Henry Hampton to cease and desist from violating the AWA and its regulations, and assessed a

civil penalty of $20,000. AR 1205.

       If Hampton knowingly violates the cease and desist Order, there are serious

repercussions. After being afforded notice and the opportunity for hearing, if an ALJ finds that

Hampton knowingly fails to obey the cease and desist Order, Hampton could be assessed a civil

penalty of $1,782 for each offense, with each day counting as a separate offense. 7 U.S.C. §

2149(b); 7 C.F.R. § 3.91(b)(2)(i).




3
        As discussed in USDA’s Animal Care Inspection Guide (updated in March 2020), critical
noncompliances include noncompliances “that had a serious or severe adverse effect on the
health and well-being of the animal.” AR 3256. Non-critical noncompliances are less severe.
                                                11
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 12 of 27




                                     LEGAL STANDARDS

I.     JUDICIAL REVIEW UNDER THE ADMINISTRATIVE PROCEDURE ACT.

       The APA requires courts to “hold unlawful and set aside” an agency’s action that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). An agency must “examine the relevant data and articulate a satisfactory

explanation for its action including a ‘rational connection between the facts found and the choice

made.’” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

43 (1983). Agency action is arbitrary and capricious if the agency “entirely failed to consider an

important aspect of the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise.” Id. When assessing an agency action, the district court

asks whether the agency action “was reasonable and reasonably explained,” not whether it agrees

with the agency action or would have acted differently. Jackson v. Mabus, 808 F.3d 933, 936

(D.C. Cir. 2015).

                                          ARGUMENT

       PETA challenges USDA’s license renewal for Henry Hampton for the Lazy 5 Ranch in

Mooresville, North Carolina and the Farm at Walnut Creek in Sugarcreek, Ohio, as arbitrary and

capricious under the APA. See 2d Am. Compl. ¶¶ 111-46; Pl.’s Mem. at 18-22. As discussed

below, USDA’s renewal of Hampton’s license was not arbitrary and capricious because the

agency’s reliance on its ministerial renewal scheme was reasonable and USDA’s most recent

renewal in 2020 is not undermined by any so-called “smoking gun” evidence. Moreover, USDA

reviewed Hampton’s record prior to renewal and decided that issuing the renewal was




                                                 12
        Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 13 of 27




appropriate. Finally, USDA did not abuse its discretion in waiving the timeliness requirement

for Hampton’s license renewal.

   I.      USDA’S RENEWAL OF HAMPTON’S LICENSE WAS NOT ARBITRARY
           AND CAPRICIOUS.

        USDA’s most recent renewal of Hampton’s license in 2020 was not arbitrary and

capricious under the APA because the renewal (1) was consistent with the USDA’s ministerial

license renewal scheme; (2) did not ignore any “smoking gun” evidence alleged by PETA; and

(3) demonstrates reasoned decisionmaking.

           a. Hampton’s Renewal Was Consistent With USDA’s Ministerial License
              Renewal Scheme.

        As an initial matter, USDA’s 2020 renewal of Hampton’s license is consistent with the

agency’s administrative renewal scheme. To obtain a license renewal under USDA’s prior

regulations (which still apply here), an applicant must satisfy three administrative requirements

promulgated by the USDA: (1) file an annual report indicating the number of exhibited animals

the applicant owns or leases, see 9 C.F.R. § 2.7(a), (d); (2) pay an annual license fee, see id. §

2.1(d)(1); and (3) certify “by signing the application form that, to the best of the [applicants’]

knowledge and belief, [they are] in compliance with the regulations and agree[ ] to continue” to

so comply, id. § 2.2(b). Here, there is no dispute that Hampton complied with all three of these

requirements.

        As noted above, USDA does not equate an applicant’s compliance certification for a

license renewal with the regulatory requirement for a license applicant to demonstrate

compliance before receiving an initial license. See Proposed Rule: Animal Welfare;

Amendments to Licensing Provisions and to Requirements for Dogs, 84 Fed. Reg. 10,721 (Mar.

22, 2019). Although PETA may object to USDA’s administrative renewal process, it facilitates



                                                 13
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 14 of 27




the USDA’s goal of ensuring humane care and treatment of animals in two important ways.

First, it provides the USDA with up-to-date record keeping and accounting of AWA licensees.

Second, it allows the agency to ensure compliance through random, unannounced inspections (as

opposed to annual inspections tied to a renewal process). Indeed, USDA has expressly found

that this system is more effective at ensuring compliance: “Enforcement of the AWA is based on

random, unannounced inspections to determine compliance. . . . This cooperative system has

been more effective than enforcement actions for each citation.” 69 Fed. Reg. at 42094.

       USDA has consistently applied this construction of the AWA as early as 1995, when the

agency amended the regulations to add the certification requirement. See 60 Fed. Reg. at 1389

(“The proposed certification requirement was not presented as an alternative means of

ascertaining compliance or as a substitute for inspections.”); id. (“[T]he regulations make no

provision for the denial of a license renewal as long as the licensee filed an application for

license renewal on time, submitted an annual report as required by § 2.7, and has paid the

required fees.”). USDA has maintained a consistent position ever since.

       Here, USDA reasonably relied on its licensing scheme in renewing the license for

Hampton’s facilities. As noted, USDA relies upon its inspection and enforcement actions to

ensure compliance. That process, among other things, ensures that the licensees are provided

with the right to request a hearing and challenge USDA’s inspection findings regarding alleged

violations of AWA regulations. Except to note Hampton’s untimeliness in submitting his

renewal application (which Defendants discuss infra), PETA does not argue that Henry Hampton

failed to meet any of the regulatory requirements to obtain a renewed license. See generally Pl.’s

Mem. Rather, PETA argues that USDA “disregards all evidence before it that demonstrates an




                                                 14
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 15 of 27




applicant’s certification is demonstrably false.” Id. at 18. As discussed below, PETA’s

argument lacks merit.

           b. USDA Did Not Ignore Any Alleged “Smoking Gun” Evidence.

       Notwithstanding Hampton’s compliance with the regulatory scheme, PETA correctly

notes that the D.C. Circuit has held that such compliance “does not shield each agency action

taken under the scheme from arbitrary and capricious review” under the APA. See ALDF, 872

F.3d at 619. Specifically, the Court in ALDF noted that “an agency’s decision is arbitrary and

capricious when its ‘explanation for its decision . . . runs counter to the evidence before the

agency.’” Id. (citing State Farm, 463 U.S. at 43). Here, PETA points to two categories of

evidence it argues are contrary to USDA’s renewal decisions: (1) USDA’s inspection reports;

and (2) public complaints. However, neither of these sources demonstrate that USDA was aware

of any verified evidence of AWA violations when it issued its most recent renewal of Hampton’s

license. Defendants address each of these categories, in turn, below.

                    i. USDA Inspection Reports.

       First, PETA argues that USDA has “continue[d] to disregard ‘smoking gun’ evidence of

noncompliance” when renewing Hampton’s license. Pl.’s Mem. at 18. Specifically, PETA

argues that USDA’s renewals of Hampton’s facilities in 2016, 2017, and 2018, ignored

inspections citing Hampton for the use of a chemical restraint drug. See id. at 19 (citing AR

948). However, PETA’s complaint makes clear that the requested relief in this action is limited

to USDA’s most recent renewal of each of the challenged facilities. See 2d Am. Compl. at 45

(requesting this Court to “set aside as unlawful the USDA’s most recent decisions to renew the

licenses of . . . Henry Hampton[.]” (emphasis added)).




                                                 15
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 16 of 27




       As noted, USDA renewed Hampton’s license most recently on August 14, 2020.

Defendants submit that any prior renewals are now moot and, therefore, the Court need not

consider them in resolving the parties’ cross-motions for summary judgment. See Animal Legal

Def. Fund v. Vilsack, 110 F. Supp. 3d 157, 161 (D.D.C. 2015) (declining to consider prior

licensing decisions and observing that “[b]ecause the 2014 licensing decision is the only discrete

agency action challenged in the complaint to which it appears that a challenge is not moot, the

Court presumes, for the sake of resolving this motion, that the relevant decision forming the

basis of the administrative record is the 2014 licensing decision”).4 As a result, the only question

before the Court is whether USDA’s most recent renewal for Hampton’s license on August 14,

2020, see AR 0566, must be set aside as arbitrary and capricious.

       As relevant to USDA’s most recent renewal decision regarding Hampton, PETA

concedes that USDA’s only inspection of the Walnut Creek facility during the prior year did not

identify any violations of the AWA. See Pl.’s Mem. at 13 (citing AR 677). Further, PETA

acknowledges that USDA’s two inspections at the Lazy 5 Ranch facility found only one non-

critical noncompliance. Id. (citing AR 783); see also AR 569 (characterizing the noncompliance

as non-critical). That finding cannot possibly rise to the level of “smoking gun” evidence

requiring USDA to decline to renew Hampton’s license.

       Indeed, the noncompliance noted by USDA at the Lazy 5 Ranch was relatively minor.

USDA regulations provide that premises “shall be kept clean and in good repair in order to




4
         The inclusion of USDA’s prior renewals in the Administrative Record does not mandate
a contrary conclusion, as Defendants included such records as background information based on
the specific allegations in PETA’s complaint related to USDA’s inspection of Henry Hampton’s
facilities and to assist in the understanding of USDA’s renewal licensing scheme. See ALDF,
872 F.3d at 620 (noting that a district court may consider “background information” as part of
the Administrative Record).
                                                16
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 17 of 27




protect the animals from injury[.]” 9 C.F.R. § 3.131(c). USDA’s June 26, 2019, inspection

report cited the facility for noncompliance of this requirement due to the fact that there was a

large pile of old horseshoes inside an enclosure holding Angora goats, which posed a potential

injury hazard to the animals in the pen. See AR 780. PETA offers no explanation for how this

single citation constitutes “smoking gun” evidence of non-compliance sufficient to preclude

Hampton’s renewal. Nor does PETA argue that it shows that Hampton’s subsequent self-

certification was “demonstrably false,” see Pl.’s Mem. at 21. Nor would any such argument be

persuasive because the facility promptly corrected the issue at the time of inspection. See AR

780. Moreover, USDA acknowledged and considered this minor citation in a memorandum

authored shortly before Hampton’s 2020 renewal, which USDA expressly noted would not

preclude a potential renewal. See AR 569.

       Perhaps realizing that USDA’s inspection reports prior to Hampton’s 2020 renewal

provide an entirely inadequate basis to support the invalidation of Hampton’s license, PETA

pivots to take aim at USDA’s inspections of Hampton’s facilities on August 13, 2020—the day

before Hampton’s license was renewed. See Pl.’s Mem. at 19. As a result of those inspections,

USDA inspectors cited Hampton for allowing unsupervised public feeding of animals and for

unsafe fencing. AR 0682-0697; AR 0796-0809. Although this occurred nearly

contemporaneously with USDA’s renewal action, PETA entirely ignores the fact that Hampton

appealed those inspection reports. AR 0698; AR 0804. An appeal is a request made by a

licensee to reconsider all or part of the content of an inspection report. See AR 3268.5 The

appeals process provides an avenue for USDA to review any disagreements involving the



5
        See also USDA’s “Tech Note” regarding the inspection appeal process at
https://www.aphis.usda.gov/publications/animal_welfare/2017/AC-Tech-Note-Inspection-
Report-Appeals-Process.pdf (last visited Jan. 26, 2021).
                                                 17
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 18 of 27




content of an inspection report, whereby a licensee may challenge the content of an inspection

report that the licensee believes to be incorrect, fails to consider relevant facts, or is inconsistent

with the applicable AWA regulations or standards. If a question involves potential changes to

the content of the inspection report, the inspector may modify the inspection report or leave it as

originally written, as appropriate.

        USDA did not resolve Hampton’s appeal until October 2, 2020, nearly two months after

Hampton’s license renewal. AR 4531. In the interim, USDA reviewed the inspection reports via

an appeal panel consisting of two USDA Animal Care Specialists and USDA’s Director of

Animal Welfare Operations. Id. The panel ultimately upheld the inspection reports “as written”

and specifically noted that the panel’s decision represented the “final determination” regarding

the inspection reports. Id.

        Here, because the final decision regarding the 2020 inspection report occurred after

USDA’s renewal of Hampton’s license, it was reasonable for the agency to decline to consider

the citations in that inspection report as part of its renewal decision. To give the appeal process

any meaning, USDA must give its licensees an opportunity to provide relevant facts or correct

potentially inaccurate information. This inevitably takes some time (in this case, almost two

months). Accordingly, although USDA renewed Hampton’s license, USDA may still take action

regarding the recently-issued citations as part of its enforcement process.

                   ii. Public Complaints.

        PETA also argues that USDA ignored “apparent violations” documented by PETA and

submitted to the USDA. See Pl.’s Mem. at 19. Like any interested member of the public, PETA

may notify USDA of apparent violations of the AWA. See 7 C.F.R. § 1.133; see also AR 3347-

78 (describing the public complaint process). Upon receipt of the information and supporting



                                                  18
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 19 of 27




evidence, the agency will begin an investigation as, in the opinion of the Administrator, is

justified by the facts. 7 C.F.R. § 1.133(a)(3); see also id. § 2146(a) (giving the USDA discretion

to investigate or inspect licensees as it deems necessary). The agency has the discretion whether

to file a complaint initiating an enforcement or termination proceeding. 7 C.F.R. § 1.133(b).

       In practice, APHIS receives mail, email, and telephone communications from members

of the public regarding enforcement of the Animal Welfare Act, including issues of animal

health and welfare that APHIS has or has not taken. APHIS designates these communications as

public complaints and documents them for review, which determines whether or not they contain

evidence of noncompliance with the Animal Welfare Act or USDA’s regulations. See, e.g., AR

1043 (documenting PETA’s complaint and responding to it).

       In August 2020, USDA received two complaints from PETA alleging various potential

AWA violations at Hampton’s facilities. See AR 4280 (August 3, 2020); AR 4506 (July 16,

2020). While PETA argues that violations have persisted at Hampton’s facilities, Hampton had

only been cited for one, noncritical non-compliance (which was corrected at the time of

inspection) after October 2018. Additionally, PETA’s only alleged violations of a repetitive

nature involve public interaction with animals (Lazy 5 Ranch) and inadequate shading for

giraffes (The Farm at Walnut Creek). As discussed above, USDA inspected Hampton’s facilities

on August 13, 2020, and finalized those inspection reports on October 2, 2020. Accordingly, in

light of Hampton’s renewal in August 2020, USDA will take further action as it deems

appropriate, to include the potential for enforcement action and continued random inspections at

Hampton’s facilities to further assess the authenticity and validity of the allegations in PETA’s

complaint.




                                                19
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 20 of 27




       To the extent that PETA challenges USDA’s decisions to conduct random inspections or

issue enforcement actions, judicial review of such actions is effectively foreclosed. Indeed, the

Supreme Court has recognized that certain categories of administrative decisions, including

refusals to take enforcement actions, are presumptively outside the bounds of judicial review.

See Heckler v. Chaney, 470 U.S. 821, 831-34 (1985); see Drake v. FAA, 291 F.3d 59, 70-71

(D.C. Cir. 2002) (FAA’s decision to dismiss complaint without a hearing—a prerequisite for any

finding of a violation had occurred—was equivalent to a decision not to commence an

enforcement action). The AWA states that the Secretary of Agriculture “shall make such

investigations or inspections as he deems necessary to determine whether any [exhibitor] . . . has

violated or is violating any provision of this chapter or any regulation or standard issued

thereunder.” 7 U.S.C. § 2146 (emphasis added). As another court in this district previously

concluded, this language “strongly suggests that its implementation was ‘committed to agency

discretion by law,’” see PETA v. USDA, 7 F. Supp. 3d 1, 11 (D.D.C. 2013) (quoting Webster v.

Doe, 486 U.S. 592, 600 (1988) (internal quotation omitted)); therefore, such claims are barred

from judicial review, id.; see 5 U.S.C. § 701(a)(2).

       To date, USDA has determined that no inspection or enforcement actions are necessary

based on the allegations stated in PETA’s complaints. The USDA’s action (or inaction) in this

regard is thus analogous to an exercise of “prosecutorial discretion” of the sort discussed in

Chaney. And, as Chaney makes clear, when prosecutorial discretion is at issue, the matter is

presumptively committed to agency discretion by law. See Block v. SEC, 50 F.3d 1078, 1082

(D.C. Cir. 1995) (concluding that an agency's refusal to hold a hearing for the purpose of

establishing the factual basis for subsequent enforcement action is subject to Chaney's

presumption against judicial review).



                                                 20
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 21 of 27




       As noted above, USDA relies on its enforcement program to ensure AWA compliance.

Under this program, USDA recently entered into a Consent Decision and Order with Hampton.

If Hampton knowingly violates the cease and desist Order, there are serious repercussions. After

being afforded notice and the opportunity for hearing, if an ALJ finds that Mr. Hampton

knowingly fails to obey the cease and desist Order, Mr. Hampton could be assessed a civil

penalty of $1,782 for each offense, with each day counting as a separate offense. 7 U.S.C. §

2149(b); 7 C.F.R. § 3.91(b)(2)(i). And, as discussed above, this adjudicatory process balances

Hampton’s right to due process with USDA’s mission to ensure the humane treatment of

animals.

       In sum, USDA did not ignore any contrary evidence regarding Hampton’s compliance

when it issued Hampton a license renewal in August 2020. Between October 2018 and August

13, 2020, Hampton had only been cited for a single non-critical noncompliance for a sanitation

issue, which was immediately corrected. And although PETA had complained about other

possible violations in 2020, USDA did not complete its review of Hampton’s facilities until its

most recent inspection reports became final on October 2, 2020, subsequent to Hampton’s

renewal. Therefore, because those issues are properly addressed outside of the prior renewal

proceeding, it was reasonable for USDA to set aside those inspection reports in making its

renewal decision in August 2020.

       To be sure, PETA has entirely failed to demonstrate that Hampton’s 2020 self-

certification was “false.” While it is true that“[r]eliance on facts that an agency knows are false

at the time it relies on them is the essence of arbitrary and capricious decisionmaking,” Missouri

Pub. Serv. Comm’n v. FERC, 337 F.3d 1066, 1075 (D.C. Cir. 2003), USDA did not rely on any

falsehood here. Indeed, in the Missouri case, the D.C. Circuit concluded that when FERC



                                                 21
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 22 of 27




announced that the existing rates for natural gas transportation were “necessary” to prevent

adverse consequences (including a “financial disaster”), it “knew full well that there was no

possibility that either event could occur.” Id. at 1076 (emphasis in original). While PETA is

correct that USDA’s inspections around the same time of Hampton’s recent renewal revealed

some violations of USDA’s regulations, that process had not yet reached its logical conclusion at

the time of the renewal. USDA cannot be forced to assume the veracity of its inspection reports

until the appeals process—which is a critical component of USDA’s inspection program—

concludes.

       For similar reasons, USDA cannot assume the truth of the public complaints it receives.

Rather, USDA considers those complaints when making its discretionary decisions as to when to

conduct inspection activities and bring subsequent enforcement actions based on any potential

violations of AWA regulations. This makes sense because, in order to potentially invalidate a

particular license, a third-party such as PETA could merely submit evidence of a possible

violation immediately prior to the licensee’s renewal deadline without the opportunity for USDA

to properly review that evidence and verify the potential violation. Such a perverse incentive

would undoubtedly rob USDA’s licensees of any required due process. For this reason, among

others, USDA relies on its inspection and enforcement processes—and not its renewal process—

to ensure compliance in AWA requirements. As relevant here, USDA may inspect Hampton’s

facilities or initiate an enforcement action at any time to address noncompliant items, during

which the agency will remain duty-bound to afford Hampton appropriate due process.

             c. USDA’s Renewal Resulted From Reasoned Decisionmaking.

       Not only was USDA’s renewal rational and consistent with its ministerial renewal

process, but in this instance Animal Care took the further step of reviewing Hampton’s



                                                22
         Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 23 of 27




compliance history prior to renewing his license. As PETA acknowledges (see Pl.s Mem. at 21),

prior to renewing Hampton’s license, USDA reviewed Hampton’s record—including USDA’s

prior enforcement action and the various inspection reports and complaints discussed above—

and authored a Memorandum to File reasoning that, in consideration of the complete and current

record, Hampton remained eligible for a renewed license if he met the administrative renewal

requirements. AR 569. Accordingly, the Administrative Record in this case sufficiently

demonstrates that USDA duly considered and evaluated Hampton’s record prior to renewing his

license. As demonstrated above, USDA was simply not in the position to conclude that

Hampton’s self-certification was “false” or that Hampton’s record otherwise warranted the

severe action of denying his license renewal. Therefore, not only was USDA’s decision rational,

but it also demonstrates that the agency engaged in “reasoned decisionmaking” when it

ultimately renewed Hampton’s license in 2020, see ALDF, 872 F.3d at 620; see State Farm, 463

U.S. at 52. Accordingly, USDA’s renewal decision was not arbitrary and capricious.

   II.      USDA REASONABLY WAIVED TIMELINESS REQIUREMENTS FOR
            LICENSE RENEWALS DURING THE PANDEMIC.

         PETA’s final argument in seeking to invalidate Hampton’s license focuses on the

timeliness of Hampton’s 2020 renewal application. PETA notes that Hampton’s 2019 license

was scheduled to expire on August 13, 2020. See Pl.’s Mem. at 20. Hampton, however, did not

submit his renewal application until August 14, 2020. Id. (citing AR 568). Thus, PETA argues

that Hampton was ineligible for a renewed license after August 13th and that USDA should have

required him to instead seek an initial license (which, as noted above, requires a demonstration

of compliance of AWA requirements). See id. at 21.

         Defendants do not dispute that Hampton’s license was a day late. An application to

renew a license and the annual license fee must be received by USDA “on or before the

                                                23
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 24 of 27




expiration date of the license,” see 9 C.F.R. § 2.1(d)(1). However, as explained below, USDA

reasonably waived its timeliness requirement due to the substantial impacts of the ongoing

COVID-19 pandemic on agency renewal operations.

       An agency’s grant or denial of a waiver of its regulations is reviewed for abuse of

discretion. See Green Country Mobilephone, Inc. v. FCC, 765 F.2d 235, 238 (D.C. Cir. 1985).

Where a “rule governs information that the agency requires before it will consider a filing by one

it regulates, courts have been especially apt to allow agencies much leeway in granting waivers

to their own rules.” Neighborhood TV Co., Inc. v. FCC, 742 F.2d 629, 636 (D.C. Cir. 1984).

There is a “general principle that ‘[i]t is always within the discretion of a court or an

administrative agency to relax or modify its procedural rules adopted for the orderly transaction

of business when in a given case the ends of justice require it.’” Am. Farm Lines v. Black Ball

Freight Serv., 397 U.S. 532, 539 (1970) (quoting NLRB v. Monsanto Chem. Co., 205 F.2d 763,

764 (8th Cir. 1953). “Whether or not [the agency’s] discretion has been soundly exercised will,

of course, depend on the circumstances of the case as reviewed by [the agency].” Mun. Elec.

Util. Ass’n of Alabama v. Fed. Power Comm’n, 485 F.2d 967, 973 (D.C. Cir. 1973); see id. at

973 n. 23 (filing rules are “‘mere aids to the exercise of the agency's independent discretion’”

and in both language and purpose leave room for doctrine of substantial or reasonable

compliance).

       As explained by Elizabeth Goldentyer, D.V.M., USDA’s Deputy Administrator for

APHIS’s Animal Care program, the COVID-19 pandemic has impacted the agency’s

longstanding practice of mailing license renewal packets to licensees in advance of licensees’




                                                  24
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 25 of 27




expiration dates. Goldentyer Decl. (attached hereto) ¶ 3.6 Those packets are usually tailored for

each licensee (to assist USDA in identifying any change in address, etc.) and mailed out six

weeks in advance of the renewal date. Id. ¶¶ 3-4. Specifically, USDA was unable to mail any

renewal packets to licensees with expiration dates occurring in May through September 2020

(like Hampton’s). Id. ¶ 4. Because of these issues, USDA did not terminate any licenses for

untimely renewal applications unless it was clear that the licensee was no longer in business. Id.

¶ 5.

       According to Dr. Goldentyer, USDA’s waiver of its renewal timeframes was necessary

because wide scale terminations would have a significant detrimental effect on USDA’s

operations and the licensed community. Id. To wit, she explains that large scale terminations

due to the COVID-19 pandemic would have irreparably harmed animals, businesses and the

agency. Id. As one example regarding the potential impact on the licensed community, she

explains that terminations would interfere with animal management because licensees could lose

income used to provide food, care, and shelter for the animals, which may create an animal

welfare risk. Id. As for USDA’s operations, Dr. Goldentyer notes that USDA would also be

impacted by the sudden need to complete pre-licensing inspections due to the expected volume



6
        Defendants submit Dr. Goldentyer’s declaration to supplement the Administrative
Record, which does not speak to USDA’s waiver of timeliness requirements due to the
pandemic. PETA’s timeliness argument was made for the first time in this litigation in its
summary judgment motion, and is otherwise absent from the complaint and, therefore, was not
considered in developing the Administrative Record. When that record fails to adequately
explain the challenged action, a court may also consider agency affidavits or testimony
representing a “contemporaneous explanation of the agency decision.” Camp v. Pitts, 411 U.S.
138, 142-43 (1973); see also Clifford v. Pena, 77 F.3d 1414, 1418 (D.C. Cir. 1996) (“[T]here is
nothing improper in receiving declarations that ‘merely illuminate reasons obscured but implicit
in the administrative record.’”); Community for Creative Non-Violence v. Lujan, 908 F.2d 992,
998 (D.C. Cir. 1990) (stating that if an agency’s explanation for action is insufficient, the case
can be remanded to the agency for further explanation).


                                                25
       Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 26 of 27




of businesses applying for initial licensees at once, to say nothing of the significant logistical and

safety challenges caused by the COVID-19 pandemic. Id.

       Accordingly, as early as March 2020, Dr. Goldentyer assured the regulated community

that, during the pandemic, licensees would remain in effect regardless of whether a licensee had

trouble getting the application submitted to USDA or whether USDA had trouble accessing the

application due to mail pileups while USDA employees were out of the office as part of the

agency’s response to the pandemic. Id. ¶¶ 5, 7.

        In this case, it was not until August 13, 2020, that USDA identified Hampton as one of

the licensees who had not yet submitted a renewal application. Id. ¶ 12. On August 14, 2020,

Animal Care called Mr. Hampton to confirm that he had not mailed a renewal application. Id.

In response, Mr. Hampton informed USDA that his staff was waiting for a renewal packet from

Animal Care and due to this, they did not submit the application on time. Id. Because of the

aforementioned waiver policy, USDA immediately emailed Mr. Hampton’s office a copy of his

renewal packet, which he completed and returned on the same day. Id.

       Under these circumstances, the Court should afford USDA some leeway in its review of

whether its decision to grant a waiver was arbitrary and capricious, as alleged by PETA. See

Neighborhood TV Co., Inc., 742 F.2d at 636. Given the significant disruptions to both the

agency and regulated community, permitting a one day extension without terminating Hampton’s

license and requiring Hampton to reapply was not unreasonable.7

                                          *       *       *




7
        Even were the Court to disagree, it should decline to vacate Hampton’s license on this
basis. Although remand without vacatur remains an exceptional remedy, the D.C. Circuit has
held that it is appropriate when vacatur would disrupt settled transactions. See Milk Train Inc. v.
Veneman, 310 F.3d 747, 756 (D.C. Cir. 2002) (collecting cases).
                                                  26
      Case 1:18-cv-01137-TFH Document 42-1 Filed 01/27/21 Page 27 of 27




                                      CONCLUSION

      Based on the foregoing, Defendants respectfully request that the Court grant Defendants’

motion for summary judgment and deny PETA’s motion for summary judgment.


Dated January 27, 2021             Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                                   /s/ Christopher C. Hair
                                   CHRISTOPHER C. HAIR, PA Bar No. 306656
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2541
                                   Christopher.Hair@usdoj.gov

                                   Counsel for Defendants




                                             27
